Citation Nr: 1436276	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  10-00 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

1.  Entitlement to a rating in excess of 50 percent for a variously diagnosed psychiatric disorder, to include generalized anxiety and depressive disorders.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from December 1972 to September 1975.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Cleveland, Ohio, Department of Veteran's Affairs (VA) Regional Office (RO) that, inter alia, granted service connection for generalized anxiety and depressive disorders, rated 50 percent, and denied entitlement to TDIU.  The Veteran's claims file is now in the jurisdiction of the New Orleans, Louisiana, RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

In June 2012, the Veteran submitted correspondence indicating that he was receiving on-going treatment for his psychiatric disability at Overton Brooks VA Medical Center (VAMC) in Shreveport, Louisiana and requesting that VA obtain updated records for his file.  Although cognizant that the RO associated some VA treatment records after November 2007, looking at the record as a whole, the Board finds that the AOJ should request all records from this VAMC dated from November 2007 to present.  These records are pertinent to evaluating the current severity of the Veteran's service-connected psychiatric disability, are constructively of record, and must be secured.

In addition, the Veteran included with his correspondence a March 2012 VA psychiatric evaluation in which the treatment provider opined that the Veteran had previously been misdiagnosed and that those symptoms previously attributed to (non-service-connected) personality disorder and substance abuse were, in reality, attributable to his (now correctly diagnosed) service-connected psychiatric disability.  The treatment provider further stated that the Veteran's psychiatric disability renders him unemployable.

The additional submitted VA psychiatric evaluation record is evidence indicating that previous VA examinations may have been inaccurate with respect to the correct diagnosis (and distribution of symptoms between compensable and noncompensable disabilities) or that the Veteran's psychiatric disability may have worsened since he was last examined.  VA's duty to assist requires that a new examination be provided to consider the diagnosis and severity of the service-connected psychiatric disability throughout the period on appeal.  38 C.F.R. § 3.327(a) (2013); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); see also VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).

Finally, entitlement to TDIU is for consideration in any request for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although the issue of entitlement to TDIU was previously denied in a final March 2010 rating decision, the issue has clearly been raised again by the opinion of the March 2012 VA psychiatric evaluator that Veteran is currently unemployable due to service-connected psychiatric disability.  Consequently, the issue of TDIU has been re-raised and must be adjudicated on remand.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any updated VA treatment records (not already of record) relevant to the appeal, to specifically include treatment records dated from November 2007 to the present from the Overton Brooks VAMC in Shreveport, Louisiana.

2.  Thereafter, the AOJ should arrange for the Veteran to be examined by an appropriate psychiatrist or psychologist to ascertain the severity of the Veteran's service-connected psychiatric disability.  The Veteran's claims file, to include this remand, must be reviewed by the examiner in conjunction with the examination.  Based on review of the record, in-person examination, and interview of the Veteran, the examiner should provide an opinion that responds to the following:

(a)  Please evaluate the severity and fully detail the symptoms of the Veteran's acquired psychiatric disability, to include assigning a Global Assessment of Functioning (GAF) due to the acquired psychiatric symptoms.

(b)  To the extent possible, clearly distinguish between the symptoms (and related impairment) associated with the Veteran's acquired psychiatric disability and those due to non-acquired psychiatric disability (e.g., personality disorders).  The examiner should cite to the record (as deemed appropriate) in support of any division of symptoms.  If certain symptomatology cannot be dissociated from one disorder or another, it should be specified.  

The examiner must explain the rationale for all opinions.

3.  After completion of all of the above, the RO should review the expanded record and readjudicate the issues on appeal, to include TDIU.  The RO should furnish the Veteran and his representative with an appropriate supplemental statement of the case, and the case should be returned to the Board after the Veteran is afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran appeal.  38 C.F.R. § 20.1100(b) (2013).



